STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

GUSTAVE           J.    LABARRE,        JR.,     ET                                  NO.    2021     CW   1484
AL


VERSUS


OCCIDENTAL              CHEMICAL        COMPANY,                                      JANUARY       31,   2022
ET     AL




In     Re:             Texas       Brine       Company,          LLC,     applying         for    supervisory
                       writs,        23rd        Judicial            District        Court,         Parish       of

                       Assumption,         No.    33796.




BEFORE:                MCDONALD,        LANIER,       AND     WOLFE,     JJ.



            WRIT       DENIED.      The     criteria        set      forth     in   Herlitz      Construction
Co.,         Inc.      v.    Hotel      Investors        of    New      Iberia,     Inc.,     396    So. 2d   878
 La.        1981) (         per   curiam)       are   not     met.



                                                            imm

                                                            WIL
                                                            EW




COURT        OF     APPEAL,        FIRST       CIRCUIT




             f

            EPUTY       CL    R    OF   COURT
                  FOR       THE   COURT